DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, the step of “ceasing operation of the motor” is unclear and confusing as to whether this step is performed unconditionally and how the operation of the motor can be resumed if it is not initialized first.  Additionally, the phrase “determining…whether the control circuit has initiated a pump lockout mode in response to a lockout input” is unclear as to what establishes or defines a lockout input and further whether this is a stored parameter that is predetermined and further how or if this is related to the step of ceasing operation of the motor. Further clarification is required.
Claims 2-8 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Benkowski et al. (USP# 6,183,412).  Benkowski teaches a method for controlling operation of an implantable blood pump having a motor, comprising: ceasing operation of the motor (e.g. Cols 6-7, ll 50-17); receiving, at a control circuit, one from the group consisting of a first pump restart input and a second pump restart input configured to resume operation of the motor (e.g. Cols 8-9, ll 56-6; first pump restart input – “under the number of restart attempts”; second pump restart input – “the restart is activated”); determining, at the control circuit, whether the control circuit has initiated a pump lockout mode in response to a lockout input; in response to a determination that the pump lockout mode has not been initiated: resuming operation of the motor in response to one from the group consisting of the first pump restart input and the second pump restart input (e.g. Cols 8-9, ll 56-6 – exceeding number of restart attempts); and in response to a determination that the pump lockout mode has been initiated: resuming operation of the motor in response to the second pump restart input; and maintaining cessation of operation of the motor in response to the first pump restart input (e.g. Cols 8-9, ll 56-6 – where the restart is activated again).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792